UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2163


In re: FELIX A. OKAFOR,

             Petitioner.



                             On Petition for Writ of Mandamus
                           (5:12-cr-00059-H-1; 5:16-cv-00425-H)


Submitted: January 31, 2018                                  Decided: February 13, 2018


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Felix A. Okafor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Felix A. Okafor petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court dismissed Okafor’s motion on December 18, 2017.

Accordingly, because the district court has recently decided Okafor’s case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                              2